ORDER

BARZILAY, Judge:
In accordance with the Court of Appeals for the Federal Circuit’s opinion in Sango International, L.P. v. United States, No. 2006-1485 (Fed. Cir. May 2, 2007), it is hereby
ORDERED that this case is REMANDED to the Department of Commerce; it is further
ORDERED that the Department of Commerce consider the factors set forth in 19 C.F.R. § 351.225(k)(2) in its examination of whether Plaintiff’s gas meter swivels and nuts fall within the scope of the an-tidumping order at issue, Certain Malleable Iron Pipe Fittings from the People’s Republic of China, 68 Fed. Reg. 69,376 (Dep’t Commerce Dec. 12, 2003); and it is further
ORDERED that the Department of Commerce shall submit its findings to the court no later than September 28, 2007.